Citation Nr: 1330314	
Decision Date: 09/20/13    Archive Date: 09/25/13

DOCKET NO.  06-26 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than October 14, 1999, for the establishment of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 50 percent for PTSD.

3.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from June 1968 to March 1970, including combat service in the Republic of Vietnam, and his decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in August 2006 and May 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In the August 2006 decision, the RO granted service connection for PTSD, effective February 9, 2005.  The Veteran perfected an appeal challenging the effective date of service connection.  In the May 2011 decision, the RO confirmed and continued the assigned 50 percent rating for the Veteran's PTSD.  The Veteran disagreed with this evaluation and appealed the rating decision to the Board.

The Board observes that the issue of entitlement to TDIU was not formally adjudicated below.  However, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim of entitlement to a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the Veteran's representative asserted in a July 2013 written brief that the issue of TDIU has been raised by the record in this case.  Therefore, the Board concludes that TDIU is part of the appeal and must be addressed.

In March 2009, the Board denied the claim for an earlier effective date.  The Veteran appealed the March 2009 Board decision to the Court, which in a May 2011 memorandum decision, vacated and remanded the claim for further proceedings consistent with the decision.  Thereafter, in November 2011, the Board granted an earlier effective date of October 14, 1999, for the establishment of service connection for PTSD, and remanded the issue of an effective earlier than October 14, 1999, for initial consideration by the RO.

The record reflects the RO subsequently issued a Supplemental Statement of the Case (SSOC) in February 2012 concluding that an effective date earlier than October 14, 1999, was not warranted for the establishment of service connection for PTSD.  Accordingly, the Board finds that the RO has substantially completed the development directed by the November 2011 remand.  Therefore, a new remand is not required in order to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

For the reasons addressed in the REMAND portion of the decision below, the Veteran's claims for a rating in excess of 50 percent for his PTSD and entitlement to a TDIU are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection was previously denied for PTSD by a February 11, 1999 Board decision.  Nothing reflects the Veteran appealed that decision to the Court.

2.  The Veteran has not asserted that the February 11, 1999, Board decision that denied his claim of entitlement to service connection for PTSD was clearly and unmistakably erroneous.

3.  Following the Board's February 11, 1999, decision, the next written communication in which the Veteran indicated he was seeking service connection for PTSD was received by VA on October 14, 1999.


CONCLUSION OF LAW

The criteria for an effective date earlier than October 14, 1999, for the establishment of service connection for PTSD are not met.  38 U.S.C.A. §§ 5107, 5110, 7103, 7104 (West 2002); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.157, 3.400 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board observes, however, that the Veteran's appeal for an earlier effective date originates with a disagreement with the effective date assigned following the establishment of service connection for PTSD.  Both the United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, the Board notes the Veteran was sent VCAA-compliant notification regarding his underlying service connection claim in June 2005, as well as a letter in March 2006 which explained the information and evidence used by VA to determine effective date(s).  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  Various records were obtained and considered in conjunction with this case.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claim, and nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  In fact, by a May 2013 statement he indicated that he had no additional evidence to submit.  He has also indicated that no hearing is desired in conjunction with this appeal.  Moreover, the Board notes that, as a general rule, the adjudication of a claim for an earlier effective date is based upon evidence already in the claims folder; the resolution of the claim depends upon when certain documents were either received by VA or promulgated to the Veteran.  Therefore, there is no reasonable possibility that any further development, such as a medical examination, would aid in the resolution of the earlier effective date claim.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  




Legal Criteria and Analysis

The effective date for the grant of service connection for a disease or injury is the day following separation from active duty or the date entitlement arose if a claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim, or date entitlement arose, whichever is later.  The effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The VA administrative claims process recognizes formal and informal claims. A formal claim is one that has been filed in the form prescribed by the Secretary. 38 C.F.R. § 3.151.  Any communication or action, indicating an intent to apply for one or more benefits, under the laws administered by VA, from a claimant may be considered an informal claim.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. 3.155.

"Application" is not defined in the statute.  However, in the regulations, "claim" and "application" are considered equivalent and are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).

The Federal Circuit, in Rodriguez, supra, pointed out that for purposes of establishing the requirements and procedures for seeking veterans' benefits, a claim, whether "formal" or "informal" must be "in writing" in order to be considered a "claim" or "application" for benefits, and that the provisions of 38 C.F.R. § 3.1(p) defines "claim," informal as well as formal, as a "communication in writing."  Further, the Federal Circuit stated that when 38 C.F.R. § 3.155(a) refers to "an informal claim," it necessarily incorporates the definition of that term in 38 C.F.R. § 3.1(p) as a "communication in writing."  The Federal Circuit also pointed out the provisions of 38 C.F.R. § 3.155(a) make clear that there is no set form that an informal written claim must take.  All that is required is that the communication "indicat[e] an intent to apply for one or more benefits under the laws administered by the Department," and "identify the benefits sought."

In this case, the Board acknowledges that the Veteran filed a claim of service connection for PTSD in December 1996, which was denied by a July 1997 rating decision.  Although the Veteran perfected an appeal to that denial, it was subsequently upheld by a February 11, 1999 Board decision; i.e., service connection was previously denied for PTSD by a February 1999 Board decision.  The Board observes that the basis of the Board's determination was that the Veteran's claim was not well grounded under the law then in effect.  Nothing reflects the Veteran appealed that decision to the Court.  

Pursuant to 38 U.S.C.A. § 7103(a) (West 2002) and 38 C.F.R. § 20.1100(a) (2012), a decision of the Board is final on the date stamped on the face of the Board's decision, i.e., February 11, 1999, unless the Chairman orders reconsideration.  Hayslip v. Principi, 364 F.3d 1321 (Fed. Cir. 2004).  Section 7 of the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099, provides, however, that if a claim that was denied as not well grounded became final between July 14, 1999, and November 9, 2000, it may be readjudicated under the VCAA "as if the denial or dismissal had not been made," provided a timely request is filed by the claimant or on the Secretary's own motion.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1343-44 (Fed. Cir. 2003).  Here, because the Board's decision became final prior to the applicable period, Section 7 of the VCAA does not apply.  Therefore, that decision is final.  See 38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. § 20.1100.  

It is undisputed that the veteran did not appeal the Board's February 11, 1999, decision to the United States Court of Appeals for Veterans Claims (Court), and thus, absent clear and unmistakable error in the February 11, 1999, Board decision, which the Veteran does not even allege, that determination is final.  38 U.S.C.A. §§ 7103(a), 7104, 7111, 7266 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104, 20.1403, 20.1404 (2012).  

In view of the foregoing, the Veteran is entitled to an effective date for the establishment of service connection for PTSD no earlier than the date he submitted a claim therefor following the February 1999 Board decision.  Here, a thorough review of the record does not demonstrate the Veteran submitted a formal or informal claim of service connection for PTSD prior to October 14, 1999; i.e. no written communication was received by VA prior to October 14, 1999, in which the Veteran indicated he was seeking service connection for PTSD.  See Rodriguez.

The Board acknowledges that as part of his October 14, 1999, claim the Veteran did submit a supporting medical statement from a Vet Center dated September 27, 1999.  Further, the provisions of 38 C.F.R. § 3.157 commence with notation of the general rule that the effective date of compensation benefits will be the date of receipt of the claim or the date when entitlement arose, whichever is the later.  However, this regulation goes on to provide that receipt of clinical reports of examination or hospitalization may serve as informal claims "for increase or to reopen" where the claim is for an already service-connected condition.  The date of receipt of such clinical evidence may serve to form the basis for an earlier effective date for the subsequent award of VA benefits if such benefits derive from (1) a claim for increased evaluation or (2) an application to reopen a claim for compensation denied because the service-connected disability was not of compensable degree.  Here, the Veteran's claim was not for an increased evaluation, nor does it appear that service connection was denied by the Board in February 1999 on the basis that the PTSD was not of compensable degree.  Therefore, the provisions of 38 C.F.R. § 3.157 are not for consideration in the instant case.

For these reasons, the Board finds that there is no legal basis to assign an effective date earlier than October 14, 1999, for the establishment of service connection for PTSD.  Therefore, his claim for an effective date earlier than October 14, 1999, must be denied.

ORDER

An effective date earlier than October 14, 1999, for the establishment of service connection for PTSD is denied.


REMAND

In this case, the Board acknowledges that the Veteran was accorded a VA medical examination of his PTSD in May 2011; that treatment records are of record, to include in the Virtual VA system, dated through May 2013; and that the Veteran indicated in a May 2013 statement he had no additional evidence to submit.  However, as noted in the Introduction, the Veteran's accredited representative asserted in a July 2013 written brief that this case warranted consideration of TDIU, and the Board concurs.  As the TDIU claim was not considered below, a remand is required in order for the Veteran to be provided with the requisite notification and opportunity to present evidence and argument in support of his claim.  Moreover, as the Veteran's PTSD is his only service-connected disability, the adjudication of the TDIU claim will involve development that impacts the rating of the PTSD.  Therefore, these claims are inextricably intertwined, and the Board must defer adjudication of the claim for a rating in excess of 50 percent for PTSD until after the development deemed necessary for TDIU has been completed.

The Board further notes that, as emphasized by the representative's July 2013 written brief, the Veteran stopped working in January 2012.  In addition, he reported in a May 2013 statement that his PTSD "has affected my life because I cannot maintain gainful employment, get along with other people, and perform my daily activities without assistance."  This evidence suggests the PTSD may have increased in severity since the May 2011 VA examination.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Consequently, the Board concludes that a contemporaneous VA examination is needed in order to make an informed decision regarding the Veteran's current level of functional impairment and adequately evaluate his current level of disability for his service-connected PTSD.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (Where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran adequate notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) , that includes an explanation as to the information or evidence needed to establish entitlement to a TDIU.

2.  Obtain the names and addresses of all medical care providers who have treated the Veteran for his service-connected PTSD since May 2013.  After securing any necessary release, obtain those records not on file.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the nature, extent and severity of his PTSD symptoms and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

4.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the current nature and severity of his service-connected PTSD.  The claims folder should be made available to the examiner for review before the examination.

The examiner should identify the nature, frequency and severity of all current psychiatric symptoms, and specifically address the degree of social and occupational impairment caused by the Veteran's service-connected PTSD.  The examiner must estimate the Veteran's Global Assessment of Functioning (GAF) Scale score 

The examiner must also provide an opinion as to whether it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities. 

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

5.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  The AMC/RO's decision should reflect consideration of whether the Veteran is entitled to a TDIU.

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a SSOC which addresses all of the evidence obtained since this case was last adjudicated below, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


